Citation Nr: 1547906	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-30 055	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right upper extremity paresthesia.

2.  Entitlement to service connection for seborrheic keratoses.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to January 1970, from August 1979 to January 1980, and from November 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction rests with the VA RO in Lincoln, Nebraska, from which the appeal was certified.

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that the Veteran's right upper extremity paresthesia is related to active duty service.

2.  The probative, competent evidence demonstrates that the Veteran's seborrheic keratoses had onset during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity paresthesia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for seborrheic keratoses have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for right upper extremity paresthesia and seborrheic keratoses, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110 1131 (West 2014); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Right Upper Extremity Paresthesia

The Veteran asserts that he began to experience right arm numbness while deployed to the Persian Gulf in support of Operation Desert Storm as a result of manual labor, including building fighting positions and doing heavy lifting.

With respect to a current disability, the record reflects a diagnosis of right upper extremity paresthesia during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.
With respect to an in-service event or injury, most of the Veteran's service treatment records have been found to be unavailable, and those of record do not demonstrate complaints of, treatment for, or a diagnosis of a peripheral nerve condition of the right upper extremity.  The first notation of any such condition is found in a 1995 examination report.  However, the Veteran's service personnel records do reflect that he was deployed to the Persian Gulf in 1991 as he has described.  Additionally, the Veteran's commanding officer from that time, Colonel (Retired) F.R. Seglie, a medical doctor, submitted a statement dated April 2008 in which he also indicated that the Veteran assisted in the construction of a compound and fighting positions.  As such, the Board finds the Veteran's reports of performing labor while supporting operations in the Persian Gulf consistent with the circumstances of his service and credible.  Furthermore, throughout the pendency of the appeal, the Veteran has consistently reported that he first began experiencing symptoms of numbness in his right arm during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, there is no evidence directly contradicting the Veteran's assertions.  Therefore, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the Veteran's current disability and the in-service event or injury, the Veteran underwent VA examination in January and February 2010; the February 2010 examiner also provided an addendum opinion in April 2010.  Both examiners noted right upper extremity numbness and tingling.  The January 2010 examiner did provide an opinion as to the etiology of the condition.  The February 2010 examiner opined that any right upper extremity paresthesia was not related to the Veteran's service-connected myasthenia gravis, but did not provide an opinion as to whether the condition was otherwise related to the Veteran's active duty service.  

The Veteran again underwent VA examination in connection with his claim in May 2013.  Upon review, the Board finds that the May 2013 opinion is the only competent medical opinion of record with respect to the issue of whether right upper extremity paresthesia is directly related to the Veteran's active duty service.  The May 2013 examiner opined that the Veteran's right upper extremity paresthesia is more likely than not related to his active duty service.  In support of the opinion, the examiner stated that heavy lifting, including the pushing and pulling of heavy pallets, as described by the Veteran and Colonel Seglie, was the most probable cause for the Veteran's right extremity paresthesia.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence demonstrates that the Veteran's right upper extremity paresthesia is related to active duty service and service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Seborrheic Keratoses

The Veteran also asserts that he has recurring skin lesions which first began to appear during his deployment to the Persian Gulf.

With respect to a current disability, the record reflects a diagnosis of seborrheic keratoses.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, again, most of the Veteran's service treatment records have been found to be unavailable, and those of record do not demonstrate complaints of, treatment for, or a diagnosis of skin lesions, including seborrheic keratoses.  Again, the first notation of skin lesions is found in a 1995 examination report.  However, the Veteran has continuously and credibly reported that he first began to experience skin lesions, which have required frequent removal, during his last period of active duty service.  In support of these assertions, in his April 2008 statement Colonel Seglie also reported that the Veteran first began to develop skin lesions during his deployment.  Colonel Seglie recalled that the Veteran had lesions surgically removed while still overseas.  The statements of the Veteran and Colonel Seglie are consistent and report that which they were capable of observing.  As such, the Board finds the statements credible and highly probative.  See Buchanan, 451 F.3d at 1336-37; Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, there is no evidence directly contradicting the Veteran's assertions.  Therefore, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the current disability and the in-service event, a May 2013 VA examiner opined that the, assuming the credibility of the Veteran's and Colonel Seglie's reports, the Veteran's seborrheic keratoses was more likely than not related to active duty service.  The Veteran has very consistently and credibly asserted that his current seborrheic keratoses began during his last period of active duty service, when he was deployed to the Persian Gulf, and has continued since then.  His reports are prevalent and consistent in the record.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence demonstrates that the Veteran's seborrheic keratoses had onset during active duty service.  Therefore, service connection for seborrheic keratoses is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for right upper extremity paresthesia is granted.

Entitlement to service connection for seborrheic keratoses is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


